DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Claim 1 has been amended.
Claim 10 is canceled.
Claim 32 has been added.
Claim(s) 1-9 and 11-32 are pending.
The arguments/remarks, (see pages 8-14), filed on 03, April 2020, with respect to the prior art rejection(s) of claim(s) have been considered but are not fully persuasive. 
Applicant’s Arguments:
Argument 1: (summary of pages 8-11, examiner emphasis – Bold).
Applicant argues that amended claim 1 as amended recites:

a plurality of nodes, each node comprising: an internal memory array; and

a router that is powered independently of the internal memory array ... and

a plurality of network links ... configured to communicate a data packet through a set of two or more nodes of the plurality of nodes by sequentially powering each router of the set of two or more nodes without powering corresponding internal memory arrays of the set of two or more nodes, while other routers of nodes of the plurality of nodes other than the set of two or more nodes do not receive power.

No such features are taught or suggested by the cited references. 

Response:
Examiner respectfully disagrees.
a plurality of network links ... configured to communicate a data packet through a set of two or more nodes of the plurality of nodes by sequentially powering each router of the set of two or more nodes without powering corresponding internal memory arrays of the set of two or more nodes, while other routers of nodes of the plurality of nodes other than the set of two or more nodes do not receive power.  Li [0004] discloses a power gating technology applied in a NOC network to reduce power consumption. In the application of a power gating technology is applied in a NOC, a router can be played either in an active (power is supplied to the router) or idle/sleep (no power supply to the router) state. In an idle/sleep state, no data package is sent directly to the router, instead, the router acts as a relay through which data package is relayed to a destination router node. In an idle state, power is cut off from the idle router node. Each part in the router is cut off/node is not receiving power, making the router in a non-working state. A goal of reducing the NoC power consumption is achieved by reducing the router power consumption. When there is to-be-transmitted data on the router, the router is woken up again, that is, each part in the router is controlled to be powered on again, such that the router is re-enabled to be in a working state. Thus each router is independently placed in an active as needed in other to reduce the power consumption in a NoC).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim(s) 1-4,8-9,17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Karamcheti et al. (US 2009/0210616 A1), further in view of Li et al. (US 2017/0272381 A1).

Regarding claim 1, Mejdrich discloses a memory structure (Mejdrich [0087], Each processor core 252 includes one or more hardware-based parallel threads of execution 256, as well as one or more levels of cache memory 258.  Furthermore, on-chip network 254 may also couple processor cores 252 to additional levels of memory, e.g., via external and/or internal memory interfaces 260, 262 coupled respectively to external and/or internal DRAM memory arrays 264, 266), comprising:
a plurality of nodes (Mejdrich [0042] the NOC in FIG. 2 is implemented on a `chip` 100, that is, on an integrated circuit.  NOC 102 includes integrated processor (`IP`) blocks 104, routers 110, memory communications controllers 106, and network interface controllers 108 grouped into interconnected nodes), each node comprising: 
an internal memory array (Mejdrich [0087] NOC 250 includes a plurality of processor cores 252 interconnected with one another via an on-chip network 254.  Each processor core 252 includes one or more hardware-based parallel threads of execution 256, as well as one or more levels of cache memory 258.  Furthermore, on-chip network 254 may also couple processor cores 252 to additional levels of memory, e.g., via external and/or internal memory interfaces 260, 262 coupled respectively to external and/or internal DRAM memory arrays 264, 266); and
routers, memory communications controllers, and network interface controllers, the details of which will be discussed in greater detail below in connection with FIGS. 2-3), Comprising:
data packet switching logic (Mejdrich [0060] each router 110 in the example of FIG. 3 includes routing logic 152, virtual channel control logic 154, and virtual channel buffers 156. The routing logic typically is implemented as a network of synchronous and asynchronous logic that implements a data communications protocol stack for data communication in the network formed by the routers 110, links 118, and bus wires among the routers).
a plurality of network channels, each network channel coupled to the data packet switching logic (Mejdrich [0060] Each router 110 in the example of FIG. 3 includes routing logic 152, virtual channel control logic 154, and virtual channel buffers 156. The routing logic typically is implemented as a network of synchronous and asynchronous logic that implements a data communications protocol stack for data communication in the network formed by the routers 110, links 118 (a plurality of network channels), and bus wires among the routers), and 
comprising one or more first-in-first-out (FIFO)s (Mejdrich [0076], The network-address based communications maintain packet order, and are communications of a same type which are able to flow through the same virtual channel as described above.  Each packet in such communications is routed by a router 110 in the manner described 
a plurality of network links interconnecting the plurality of nodes through respective network channels of the nodes (Mejdrich [0066] Each router 110 illustrated in FIG. 3 includes five ports, four ports 158A-D connected through bus wires 118 to other routers and a fifth port 160 connecting each router to its associated IP block 104 through a network interface controller 108 and a memory communications controller 106.  As can be seen from the illustrations in FIGS. 2 and 3, the routers 110 and the links 118 of the NOC 102 form a mesh network with vertical and horizontal links connecting vertical and horizontal ports in each router.  In the illustration of FIG. 3, for example, ports 158A, 158C and 160 are termed vertical ports, and ports 158B and 158D are termed horizontal ports) and 
Mejdrich did not explicitly disclose a router that powered independently of the internal memory array; an aggregator, and a direct physical link connecting the aggregator to the internal memory array of the node, the aggregator configured to operatively couple the internal memory array of the node with the data packet switching logic of the router through the direct physical link; the plurality of network links configured to communicate a data packet through a set of two or more nodes of the plurality of nodes while other nodes of the plurality of nodes other than the set of two or more nodes do not receive power.
Karamcheti discloses an aggregator (Karamcheti [0102] A plurality of memory requests are coupled into the request aggregator 612 where they are aggregated 
a direct physical link connecting the aggregator to the internal memory array of the node (Karamcheti 0091] Referring now to FIG. 6, a functional block diagram of a master memory controller 600 is illustrated. The master memory controller 600 includes a two-dimensional transpositional buffer 602, a buffer controller 604, a memory slice interface 606, an I/O-processor interface 608, a memory request buffer/queue 610, a request aggregator 612, and a pending operations table 618 coupled together as shown. The master memory controller 600 may be an instance of the master memory controller 302 illustrated in FIG. 3. The memory slice interface 606 couples to and between the two-dimensional transpositional buffer 602 and the two-dimensional memory array 300, such as by buses 310A-301M illustrated in FIG. 3, the I/O-processor interface 608 couples to and between the two-dimensional transpositional buffer 602 and a processor or interconnect fabric (see FIGS. 1-2),
the aggregator configured to operatively couple the internal memory array of the node with the data packet switching logic of the router through the direct physical link (Karamcheti [0091] Referring now to FIG. 6, a functional block diagram of a master memory controller 600 is illustrated. The master memory controller 600 includes a two-dimensional transpositional buffer 602, a buffer controller 604, a memory slice interface 606, an I/O-processor interface 608, a memory request buffer/queue 610, a request aggregator 612, and a pending operations table 618 coupled together as shown. The master memory controller 600 may be an instance of the master memory controller 302 illustrated in FIG. 3. The memory slice interface 606 couples to and between the two-
 Mejdrich, and Karamcheti are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by  Karamcheti within the teachings of Mejdrich, as doing such the slave memory controller selectively activates one or more of the one or more memory integrated circuits in the respective memory slice in response to the address received from the address controller to read data from or write data into selected memory locations in the memory integrated circuits, Karamcheti [Abstract].
Mejdrich, and Karamcheti did not explicitly disclose a router that powered independently of the internal memory array; the plurality of network links configured to communicate a data packet through a set of two or more nodes of the plurality of nodes while other nodes of the plurality of nodes other than the set of two or more nodes do not receive power.
Li discloses a router that powered independently of the internal memory array (Li [0004], discloses a NoC where router power is controlled by independently putting power in either in an active or sleep state.  A goal of reducing the NoC power consumption is achieved by reducing the router power consumption. When there is to-
 the plurality of network links configured to communicate a data packet through a set of two or more nodes of the plurality of nodes while other nodes of the plurality of nodes by sequentially powering each router of the set of two or more nodes without powering corresponding internal memory arrays of the set of two or more nodes, while other routers of the nodes of the plurality of nodes other than the set of two or more nodes do not receive power (Li [0004] discloses a power gating technology applied in a NOC network to reduce power consumption. Li discloses that when power gating technology is applied in a NOC, when a router is idle/no data package is sent through the router node, power of each part in the router is cut off/node is not receiving power, making the router in a non-working state. A goal of reducing the NoC power consumption is achieved by reducing the router power consumption. When there is to-be-transmitted data on the router, the router is woken up again, that is, each part in the router is controlled to be powered on again, such that the router is re-enabled to be in a working state).
Mejdrich, Karamcheti and Li are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Li within the teachings of Mejdrich and Karamcheti, as doing such enables the implementation of 

 Regarding claim 2, Mejdrich, Karamcheti and Li disclose the memory structure of claim 1, wherein the nodes are arranged in a pattern (Mejdrich [0066] Each router 110 illustrated in FIG. 3 includes five ports, four ports 158A-D connected through bus wires 118 to other routers and a fifth port 160 connecting each router to its associated IP block 104 through a network interface controller 108 and a memory communications controller 106.  As can be seen from the illustrations in FIGS. 2 and 3, the routers 110 and the links 118 of the NOC 102 form a mesh network (wherein the nodes are arranged in a pattern) with vertical and horizontal links connecting vertical and horizontal ports in each router.  In the illustration of FIG. 3, for example, ports 158A, 158C and 160 are termed vertical ports, and ports 158B and 158D are termed horizontal ports), and 
each router is operatively connected to at least one adjacent router (Mejdrich [0066] Each router 110 illustrated in FIG. 3 includes five ports, four ports 158A-D connected through bus wires 118 to other routers and a fifth port 160 connecting each router to its associated IP block 104 through a network interface controller 108 and a memory communications controller 106.  As can be seen from the illustrations in FIGS. 2 and 3, the routers 110 and the links 118 of the NOC 102 form a mesh network (each router is operatively connected to at least one adjacent router) with vertical and horizontal links connecting vertical and horizontal ports in each router.  In the illustration 
The motivation to combine is similar to that of claim 1. 

Regarding claim 3, Mejdrich, Karamcheti and Li disclose the memory structure of claim 1, wherein the plurality of nodes form a plurality of rows and a plurality of columns (Mejdrich [0066] Each router 110 illustrated in FIG. 3 includes five ports, four ports 158A-D connected through bus wires 118 to other routers and a fifth port 160 connecting each router to its associated IP block 104 through a network interface controller 108 and a memory communications controller 106.  As can be seen from the illustrations in FIGS. 2 and 3, the routers 110 and the links 118 of the NOC 102 form a mesh network (each router is operatively connected to at least one adjacent router) with vertical and horizontal links connecting vertical and horizontal ports in each router (wherein the plurality of nodes form a plurality of rows and a plurality of columns).  In the illustration of FIG. 3, for example, ports 158A, 158C and 160 are termed vertical ports, and ports 158B and 158D are termed horizontal ports). 
The motivation to combine is similar to that of claim 1. 

Regarding claim 4, Mejdrich, Karamcheti and Li disclose the memory structure of claim 1, wherein the physical link connecting the aggregator of a first node to the internal memory array of the first memory array of the first node comprises one or more of a lane, a wire, a metal track and an optical channel ((Karamcheti [0091] Referring now to FIG. 6, a functional block diagram of a master memory controller 600 is 
The motivation to combine is similar to that of claim 1. 

Regarding claim 8, Mejdrich, Karamcheti and Li disclosed the memory structure of claim 1, each router is assigned a unique range of addresses assigned to the router of each node corresponds to a range of internal memory addresses of the memory array directly connected to the router (Mejdrich [0056] Each memory address is mapped by the network interface controllers to a network address, typically the network location of a memory communications controller responsible for some range of physical memory addresses. The network location of a memory communication controller 106 is naturally also the network location of that memory communication controller's associated router 110, network interface controller 108, and IP block 104. The instruction conversion logic 150 within each network interface controller is capable of converting memory addresses 
 the data packet switching logic of each node is configured to route data packets based on address of the data packets and the unique ranges of addresses assigned to respective routers (Mejdrich [0056; 0061] Each memory address is mapped by the network interface controllers to a network address, typically the network location of a memory communications controller responsible for some range of physical memory addresses. The network location of a memory communication controller 106 is naturally also the network location of that memory communication controller's associated router 110, network interface controller 108, and IP block 104. The instruction conversion logic 150 within each network interface controller is capable of converting memory addresses to network addresses for purposes of transmitting memory -address-based communications through routers of a NOC, [0056]. The network location of a memory communication controller 106 is naturally also the network location of that memory communication controller's associated router 110, network interface controller 108, and IP block 104. In inter -IP block, or network -address-based communications, therefore, it is also typical for application-level data processing to view network addresses as the location of an IP block within the network formed by the routers, links, and bus wires of the NOC. FIG. 2 illustrates that one organization of such a network is a mesh of rows and columns in which each network address can be implemented, for example, as either a unique identifier for each set of associated router, IP block, memory communications controller, and network interface controller of the mesh or x, y coordinates of each such set in the mesh, [0061].


Regarding claim 9, Mejdrich, Karamcheti and Li disclosed the memory structure of claim 1, wherein each internal memory array is accessible in parallel (Mejdrich [0087] Turning to FIG. 8, this figure illustrates a hardware configuration of a NOC 250, similar to NOC 102 of FIGS. 2-4, and suitable for hosting a multithreaded rendering software pipeline such as pipeline 230 of FIG. 7, but also described more abstractly to better illustrate the broader applicability of the architecture for propagating state data changes to multiple parallel threads of execution in a manner consistent with the invention.  NOC 250 includes a plurality of processor cores 252 interconnected with one another via an on-chip network 254.  Each processor core 252 includes one or more hardware-based parallel threads of execution 256, as well as one or more levels of cache memory 258).
The motivation to combine is similar to that of claim 1. 

Regarding claim 17, Mejdrich, Karamcheti and Li disclose memory structure of claim 1, wherein the aggregator of each router is operatively connected to the data packet switching logic of the router through at least one FIFO of the router (Mejdrich [0060] Each router 110 in the example of FIG. 3 includes routing logic 152, virtual channel control logic 154, and virtual channel buffers 156. The routing logic typically is implemented as a network of synchronous and asynchronous logic that implements a data communications protocol stack for data communication in the network formed by the routers 110, links 118, and bus wires among the routers. Karamcheti also disclose [0091] Referring now to FIG. 6, a functional block diagram of a master memory 
The motivation to combine is similar to that of claim 1. 

Regarding claim 31 see similar rejection of claim 8 where the device is taught by the device.

Claim(s) 5-6,11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Karamcheti et al. (US 2009/0210616 A1), in view of Li et al. (US 2017/0272381 A1) further in view of Philip et al. (US 20140376569 A1).

Regarding claim 5, Mejdrich, Karamcheti and Li disclose the memory structure of claim 1, but did not explicitly disclose a first router mesh, the first router mesh comprising the plurality of nodes and having a layout disposed at a first layer.

Mejdrich, Karamcheti, Li and Philip are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Philip within the teachings of Mejdrich, Karamcheti and Li, as doing such would result in a mere modification of Mejdrich, Karamcheti and Li’s routing technique to include the use of domain clocks at each node, thereby, providing a micro-architecture of NoC router clocking which allows for a flexible Globally Asynchronous Locally Synchronous (GALS) implementation, Philip [Abstract].

Regarding claim 6, Mejdrich, Karamcheti, Li and Philip disclose the memory structure of claim 5, wherein an interior portion of the first router mesh comprises a tile that is tessellated in X and Y directions to form a plurality of NXN meshes (Philip [0010-0011], 0010] FIG. 2 illustrates an example of dimension order routing in a two dimensional mesh.  More specifically, FIG. 2 illustrates XY routing from node `34` to node `00` (a plurality of rows and a plurality of columns).  In the example of FIG. 2, each component is connected to only one port of one router.  A packet is first routed in the X dimension (-X or West direction in this case) until it reaches node `04` where the X co-ordinate is the same as destination's X co-ordinate. [0011] A distributed approach to table based routing is using lookup tables at each hop in the network.  These tables store the outgoing link information for each destination through the router.  Table based implementation of routing algorithms offer additional flexibility and is more suited to dynamic routing).
The motivation to combine is similar to that of claim 5. 

Regarding claim 11, Mejdrich, Karamcheti and Li disclose the memory device of claim 1, but did not explicitly disclose wherein each node is operated on a different frequency.
Philip discloses wherein each node is operated on a different frequency (Philip [0017] the clock cycle time.  Skew balanced distribution of a global clock to the massive number of sequential elements on a large Si die has become largely impractical and prohibitively expensive in terms of area and power consumption.  Further, the large number of heterogeneous components on a die also means that they require different 
Mejdrich, Karamcheti, Li and Philip are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Philip within the teachings of Mejdrich, Karamcheti and Li, as doing such would result in a mere modification of Mejdrich, Karamcheti and Li’s routing technique to include the use of domain clocks at each node, thereby, providing a micro-architecture of NoC router clocking which allows for a flexible Globally Asynchronous Locally Synchronous (GALS) implementation, Philip [Abstract].

Regarding claim 16, Mejdrich, Karamcheti and Li disclose the memory structure of claim 1, but did not explicitly wherein the plurality of nodes are arranged in a grid pattern on a die.
Philip discloses wherein the plurality of nodes are arranged in a grid pattern on a die (Philip [0007] As illustrated in FIG. 2 a full 2D mesh is comprised of a grid structure, with a router at each cross point of the grid.  The grid has a specific number of routers on X and Y axes.  This defines the size of the network, 5.times.5 being the size in this example.  Each router is identified on the grid using its XY co-ordinate.  In the figure, origin is at upper left corner of the grid and each router depicts its ID or XY co-ordinate.  Each router on the grid has four direction ports and on each of these ports the router can 
Mejdrich, Karamcheti, Li and Philip are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Philip within the teachings of Mejdrich, Karamcheti and Li, as doing such would result in a mere modification of Mejdrich, Karamcheti and Li’s routing technique to include the use of domain clocks at each node, thereby, providing a micro-architecture of NoC router clocking which allows for a flexible Globally Asynchronous Locally Synchronous (GALS) implementation, Philip [Abstract].

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Karamcheti et al. (US 2009/0210616 A1), in view of Li et al. (US 2017/0272381 A1), in further view of Howe et al. (US 8,442,057 B2).

Regarding claim 7, Mejdrich, Karamcheti and Li the memory structure of claim 1.

Howe discloses wherein each router comprises one of six FIFOs and ten FIFOs  (Howe Col. 10, lines 1-7 A queuing mechanism in accordance with another implementation is indicated generally in FIG. 4B by reference number 400.  The mechanism 400 includes a chain 302 of DSCP filters 304 and twenty-three (23) queues 308, specifically, ten (10) high-priority FIFO queues 312 (plurality of FIFOs is at least six FIFOs) for EF classes, twelve (12) medium-priority queues 316 for AF classes, and one low-priority, default BE queue 320). 
Mejdrich, Karamcheti, Li, and Howe are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access to data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Howe within the teachings of Mejdrich, Karamcheti and Li, as doing such would result in a mere substitution of Mejdrich, Karamcheti and Li’s handling of routing memory access request with Howe, thereby, including a desired number of plurality of FIFOs queues to route data request, Howe Col. 10, lines 1-7.

Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Karamcheti et al. (US 2009/0210616 A1), in view of Li et al. (US 2017/0272381 A1), in further view of Vangal et al. (US 2011/0235531 A1).

Regarding claim 12, Mejdrich, Karamcheti and Li disclose the memory structure of claim 1, but did not explicitly disclose wherein each node is configured to operate at respective voltage and a first one of the nodes is configured to operate at a different voltage than a second one of the node.
 Vangal discloses wherein each node is configured to operate at respective voltage and a first one of the nodes is configured to operate at a different voltage than a second one of the nodes (Vangal [0009] discloses that each such router may include a plurality of ports each having multiple virtual channels, as will be discussed further below.  These different routers can be controlled to have different operating parameters, e.g., different voltage and frequency levels, to realize differences in communications through the routers.  As further seen in FIG. 1, a memory controller 130 may also be present).
Mejdrich, Karamcheti, Li and Vangal are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Vangal within the teachings of Mejdrich, Karamcheti and Li, as doing such would result in a mere substitution of Mejdrich, Karamcheti and Li’s handling of routing memory access 
	
Regarding claim 13, Mejdrich, Karamcheti and Li disclosed the memory device of claim 1, but did not explicitly disclose wherein each node is configured to operate at a selected voltage, and the voltage is selected on the fly.
 Vangal discloses wherein each node is configured to operate at a selected voltage, and the voltage is selected on the fly (Vangal [0015] thus the embodiment of FIG. 2 shows a heterogeneous router in which per-port clock-voltage control can be realized.  Selection of frequency-voltage pairs for the implementation of FIG. 2 may be statically controlled or dynamically/selecting a voltage on the fly, controlled based on occupancy of the buffers.  In some implementations, one or more ports may be statically controlled, while one or more other ports may be dynamically controlled/selecting a voltage on the fly).
Mejdrich, Karamcheti, Li and Vangal are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Vangal within the teachings of Mejdrich, Karamcheti and Li, as doing such would result in a mere substitution of Mejdrich, Karamcheti and Li’s handling of routing memory access request with Vangal, enabling each node to be operated with a separate voltage, Vangal [0009].

Regarding claim 14, Mejdrich, Karamcheti and Li disclosed the memory structure of claim 1, but did not explicitly disclose wherein each channel is capable of being operated at respective frequency Vangal discloses certain details of the memory structure.
Vangal discloses wherein each channel is capable of being operated at respective frequency (Vangal [0014] to independently control the frequency at which the different ports operate, a power controller 210 may be present.  As seen, power controller 210 is coupled to receive a global clock, which may be a global clock signal corresponding to an operating frequency) and 
a first router is configured to operate a first channel at a first frequency and to operate a second channel at a second frequency, different from the first frequency (Vangal [Abstract] a method includes comparing an occupancy level of a buffer of a port of a router to a threshold, and controlling the port to operate at a first voltage and frequency based at least in part on the comparison, and at least one other port of the router is controlled to operate at a second voltage and frequency.
Mejdrich, Karamcheti, Li and Vangal are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Vangal within the teachings of Mejdrich, Karamcheti and Li, as doing such would result in a mere substitution of Mejdrich, Karamcheti and Li’s handling of routing memory access .

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Karamcheti et al. (US 2009/0210616 A1), in view of Li et al. (US 2017/0272381 A1), further view of Pirskanen et al. (US 2013/0188536 A1).

Regarding claim 15, Mejdrich, Karamcheti and Li disclose the memory structure of claim 1, but did not wherein one or more channels of a first router are a full-duplex channels, and each of the one or more channels is capable of operating at a respective bandwidth.
Pirskanen disclose wherein one or more channels of a first router are a full-duplex channels, and each of the one or more channels is capable of operating at a respective bandwidth (Pirskanen [0059] moreover, in a further embodiment the network may aggregate multiple component carriers, possibly at different bandwidths regions, to be used for the full-duplex or half-duplex communications.  The aggregated carriers for full-duplex and half-duplex communications may be either contiguous or non-contiguous in a frequency domain.  As a result of carrier aggregation enabling the full-duplex communication, the utilization of available frequency spectrum may be further enhanced).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Pirskanen within the teachings of Mejdrich, and Karamcheti, as doing such would result in a mere substitution of Mejdrich, and Karamcheti’s handling of routing memory access request with Pirskanen, enabling each channel, a full-duplex channel to be operated on a different bandwidth, Pirskanen [0059].

Claim(s) 18-19,22-23,26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1) in view of Gray (US 2016/0344629 A1).

Regarding claim 18, Mejdrich discloses a memory device, comprising: 
an interconnected network comprises a plurality of routers arranged within a memory chip (Mejdrich [0042] the NOC in FIG. 2 is implemented on a `chip` 100, that is, on an integrated circuit.  NOC 102 includes integrated processor (`IP`) blocks 104, routers 110, memory communications controllers 106, and network interface controllers 108 grouped into interconnected nodes), wherein:
 each router is coupled to one or more adjacent routers in the interconnected network by respective links of the routers (Mejdrich [0039] the exemplary NOC video adapter 26 and NOC coprocessor 28 of FIG. 1 each include a NOC, including integrated 
each router comprises a unique range of network addresses of the interconnected network, the unique range of network addresses of each router corresponding to the sequence of memory addresses of the memory array connected to the router (Mejdrich [0056; 0061] Each memory address is mapped by the network interface controllers to a network address, typically the network location of a memory communications controller responsible for some range of physical memory addresses. The network location of a memory communication controller 106 is naturally also the network location of that memory communication controller's associated router 110, network interface controller 108, and IP block 104. The instruction conversion logic 150 within each network interface controller is capable of converting memory addresses to network addresses for purposes of transmitting memory -address-based communications through routers of a NOC, [0056]. The network location of a memory communication controller 106 is naturally also the network location of that memory communication controller's associated router 110, network interface controller 108, and IP block 104. In inter -IP block, or network -address-based communications, therefore, it is also typical for application-level data processing to view network addresses as the location of an IP block within the network formed by the routers, links, and bus wires of the NOC. FIG. 2 illustrates that one organization of such a network is a mesh of rows and columns in which each network address can be implemented, for example, as either a unique identifier for each set of associated router, IP block, memory 
Mejdrich did not explicitly disclose a plurality of memory arrays embodied on the memory chip, each memory array having a respective sequence of memory addresses and being connected to a respective one of the routers and each router is configured to route packets to respective routers within the interconnected network and to locations in the memory array connected to the router based on network addresses of the packets.
Gray discloses a plurality of memory arrays embodied on the memory chip, each memory array having a respective sequence of memory addresses and being connected to a respective one of the routers (Gray [0212 & 0229] discloses a process which involved sending a message to another processor 1220 in another cluster 1210, a processor 1220 prepares the message bytes in its cluster RAM 1230, then stores ( sends) the message to the receiver/destination. The 32-bit store-data value encodes both the (x, y) coordinates of the destination cluster's router 1200, and the address within the destination cluster's local memory array to receive the copy of the message. The NOC interface controller reads up to 32 bytes from the cluster BRAM array, formats this into a message, and sends it via the cluster's Hoplite router, across the NOC, to the specific cluster, which receives the message and writes the message payload into its local cluster memory at the specified address).
each router is configured to route packets to respective routers within the interconnected network and to locations in the memory array connected to the router based on network addresses of the packets (Gray [0229] discloses a process which involved sending a message to another processor 1220 in another cluster 1210, a 
Mejdrich and Gray are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored in memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Gray within the teachings of Mejdrich, as doing such would enable a system on chip design to employ a plurality of Hoplite NOCs with different configuration parameters to customize the design to the application or workload characteristics, Gray, [0050].

Regarding claim 19, Mejdrich and Gray disclosed the memory device of claim 18, wherein the plurality of routers are arranged in a grid pattern on the memory chip (Mejdrich [0042] the NOC in FIG. 2 is implemented on a `chip` 100, that is, on an integrated circuit. NOC 102 includes integrated processor (`IP`) blocks 104, routers 110, memory communications controllers 106, and network interface controllers 108 grouped into interconnected nodes.  Each IP block 104 is adapted to a router 110 through a 
The motivation to combine is similar to that of claim 18.

Regarding claim 22, Mejdrich and Gray disclosed the memory device of claim 18, further comprising a plurality of physical links, each physical link directly connecting one of the memory arrays with one of the routers (Mejdrich [0046]   [0046] Routers 110, and the corresponding links 118 there between, implement the network operations of the NOC. The links 118 may be packet structures implemented on physical, parallel wire buses connecting all the routers. That is, each link may be implemented on a wire bus wide enough to accommodate simultaneously an entire data switching packet, including all header information and payload data. If a packet structure includes 64 bytes, for example, including an eight byte header and 56 bytes of payload data, then the wire bus subtending each link is 64 bytes wide, 512 wires. In addition, each link may be bi-directional, so that if the link packet structure includes 64 bytes, the wire bus actually contains 1024 wires between each router and each of its neighbors in the network).
The motivation to combine is similar to that of claim 18.

Regarding claim 23, Mejdrich and Gray disclosed the memory device of claim 18, wherein each router further comprises data packet switching logic configured to:
receive a data packet having a network address (Mejdrich [0058] In NOC 102 of FIG. 3, each IP block 104 is enabled to bypass its memory communications controller 106 and send inter-IP block, network -addressed communications 146 directly to the network through the IP block's network interface controller 108. Network -addressed communications are messages directed by a network address to another IP block. Such messages transmit working data in pipelined applications, multiple data for single program processing among IP blocks in a SIMD application);
Send the data packet to the memory array directly connected to the router in response to the network address of the data packet being inside the unique network address range of the router (Mejdrich [0057] Each packet containing a memory instruction is handed to the memory communications controller 106 associated with the receiving network interface controller, which executes the memory instruction before sending the remaining payload of the packet to the IP block for further processing. In this way, memory contents are always prepared to support data processing by an IP block before the IP block begins execution of instructions from a message that depend upon particular memory content) and 
send the data packet to an adjacent router through a network link in response to the network address of the data packet being outside the unique network address range of the router (Gray [0179; 0203; 0206; 0265], discloses an X-multicast message which traverses each Hoplite router on an X ring, arriving on each XI input, and exiting on each X output port. As it transits each router, the message is also sent to router's Y 
The motivation to combine is similar to that of claim 18.

Regarding claims 26, 27 and 30 see similar rejection of claims 18, 19 and 22 respectively where the device is taught by the device.

Claim(s) 20, 21, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), Gray (US 2016/0344629 A1),  in further view of Howe et al. (US 8,442,057 B2).

Regarding claim 20, Mejdrich and Gray disclosed the memory device of claim 18, but did not explicitly disclose wherein each router further comprises pairs of first-in first-out (FIFO)s each pair of FIFOs coupled to one of a network link of the router and the memory link of the router. 
Howe discloses wherein each router further comprises pairs of first-in first-out (FIFO)s each pair of FIFOs coupled to one of a network link of the router and the memory link of the router (Howe Col. 10, lines 1-7 A queuing mechanism in accordance with another implementation is indicated generally in FIG. 4B by reference number 400.  The mechanism 400 includes a chain 302 of DSCP filters 304 and twenty-three (23) queues 308, specifically, ten (10) high-priority FIFO queues 312 (FIFOs is at least 
Mejdrich, Gray and Howe are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Howe within the teachings of Mejdrich and Gray, as doing such would result in a mere substitution of Mejdrich and Gray’s handling of routing memory access request with Howe, thereby, including a desired number of plurality of FIFOs queues to route data request.
Regarding claim 28 see similar rejection of claim 20 where the device is taught by the device.

Claim(s) 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), Gray (US 2016/0344629 A1),  in further view of Wei et al. (US 2010/0061470 A1)

Regarding claim 21, Mejdrich and Gray disclose the memory device of claim 18, but did not explicitly disclose wherein each router further comprises a modulator/demodulator connected with FIFO of one of the pairs of FIFOs.
Wei discloses wherein each router further comprises a modulator/demodulator connected with FIFO of one of the pairs of FIFOs (Wei [0051] The optical transmitter 
Mejdrich, Gray and Wei are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for routing network packages.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Wei within the teachings of Mejdrich and Gray, as doing such would result in a mere modifying of Mejdrich and Philip’s handling of routing memory access request with Wei, thereby, including a desired number of plurality of FIFOs queues to route data request.

Regarding claim 29 see similar rejection of claim 21 where the device is taught by the device.

Claim(s) 24 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), Gray (US 2016/0344629 A1), further in view of Lakshmanamurthy et al. (US 2013/0083794).

Regarding claim 24, Mejdrich and Gray disclosed the memory device of claim 23, wherein each router further comprises:
a memory link directly connecting the router to one of the memory arrays (Mejdrich [0046] Routers 110, and the corresponding links 118 there between, implement the network operations of the NOC. The links 118 may be packet structures implemented on physical, parallel wire buses connecting all the routers. That is, each link may be implemented on a wire bus wide enough to accommodate simultaneously an entire data switching packet, including all header information and payload data);
data packet logic operatively connected to the network links coupling the router to the one or more adjacent routers in the interconnected network (Mejdrich [0046] Routers 110, and the corresponding links 118 there between, implement the network operations of the NOC. The links 118 may be packet structures implemented on physical, parallel wire buses connecting all the routers. That is, each link may be implemented on a wire bus wide enough to accommodate simultaneously an entire data switching packet, including all header information and payload data);
Mejdrich and Gray did not explicitly disclose wherein each router further comprises an aggregator operatively connected with the data packet switching logic and 
 Lakshmanamurthy disclosed wherein each router further comprises an aggregator operatively connected with the data packet switching logic and the memory aggregator configured to perform translation between the network links and the memory array (Lakshmanamurthy [0041] Referring now to FIG. 7, shown is a flow diagram of a method of handling sideband completions in accordance with an embodiment of the present invention.  As shown in FIG. 7, method 300 may be implemented in a router, switch or other device that provides an aggregation function.  For example, in some implementations an endpoint itself can perform a partial aggregation before sending an aggregated completion back to a requester.  In the context of FIG. 7 however, it is assumed that the aggregator is a router (aggregator operatively connected with the data packet switching logic).  As seen in FIG. 7, method 300 may begin by receiving a multicast request in the router (block 310).  This multicast request may come from a coupled endpoint, e.g., an IP agent coupled to the router.  This multicast request can be a request that is directed to more than one agent of a SoC, or it can be a broadcast request directed to all agents of the SoC).
Mejdrich, Gray and Lakshmanamurthy are analogous because these teachings are from the same field of endeavor with respect to the use of router logic for providing access data stored on a memory device.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lakshmanamurthy within the teachings of Mejdrich and Gray, as doing such would 

Regarding claim 25, Mejdrich and Gray disclosed the memory device of claim 18, but did not explicitly disclose wherein the aggregator is coupled to the memory link of the router through one or more first-in first-out (FIFO)s.
Lakshmanamurthy disclosed wherein the aggregator is coupled to the memory link of the router through one or more first-in first-out (FIFO)s (Lakshmanamurthy [0041] Referring now to FIG. 7, shown is a flow diagram of a method of handling sideband completions in accordance with an embodiment of the present invention.  As shown in FIG. 7, method 300 may be implemented in a router, switch or other device that provides an aggregation function.  For example, in some implementations an endpoint itself can perform a partial aggregation before sending an aggregated completion back to a requester.  In the context of FIG. 7 however, it is assumed that the aggregator is a router (aggregator operatively connected with the data packet switching logic).  As seen in FIG. 7, method 300 may begin by receiving a multicast request in the router (block 310).  This multicast request may come from a coupled endpoint, e.g., an IP agent coupled to the router.  This multicast request can be a request that is directed to more than one agent of a SoC, or it can be a broadcast request directed to all agents of the SoC).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lakshmanamurthy within the teachings of Mejdrich and Gray, as doing such would result in a mere substitution of Mejdrich and Gray’s handling of routing memory access request with Lakshmanamurthy, thereby, operatively connecting an aggregator with the data packet switching logic, Lakshmanamurthy [0041].

Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), Gray (US 2016/0344629 A1), further in view of Li et al. (US 2017/0272381 A1).
Regarding claim 32, Mejdrich and Gray disclose the memory device of claim 18, but did not explicitly disclose wherein the interconnected network is configured to communicate a data packet through two or more routers of the plurality of routers by sequentially powering each router of the two or more routers without powering memory arrays connected to each of the two or more routers while routers of the plurality of routers other than the two or more routers do not receive power.
Li discloses wherein the interconnected network is configured to communicate a data packet through two or more routers of the plurality of routers by sequentially powering each router of the two or more routers without powering memory arrays connected to each of the two or more routers while routers of the plurality of routers 
Mejdrich, Gray and Li are analogous because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Li within the teachings of Mejdrich and Gray, as doing such enables the implementation of a power gating technology in a NOC to reduce power consumption by router at each node, Li [0004].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/D.F.D/ Examiner, Art Unit 2443

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443